659 So.2d 399 (1995)
Keith Allen SHEPHERD, Appellant,
v.
STATE OF Florida, Appellee.
No. 94-02188.
District Court of Appeal of Florida, Second District.
July 19, 1995.
James Marion Moorman, Public Defender, and Andrea Norgard, Asst. Public Defender, Bartow, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Wendy Buffington, Asst. Atty. Gen., Tampa, for appellee.
DANAHY, Acting Chief Judge.
The appellant was convicted after a jury trial of robbery, kidnapping, arson, grand theft, and dealing in stolen property. He raises two issues: (1) whether the evidence was sufficient to sustain his conviction for first degree murder; and (2) whether it was improper to convict him of both grand theft and dealing in stolen property where these offenses are in connection with one scheme or course of conduct.
*400 We find no merit in the first issue raised by the appellant. As to the second issue, the appellant is correct. See § 812.025, Fla. Stat. (1993), and Burrell v. State, 601 So.2d 628 (Fla. 2d DCA 1992).
Accordingly, we affirm all of the appellant's convictions except his conviction of grand theft, which we reverse.
Affirmed in part and reversed in part.
ALTENBERND and WHATLEY, JJ., concur.